                                                              Case 2:10-cr-00236-GMN-PAL Document 536
                                                                                                  534 Filed 05/27/20
                                                                                                            05/26/20 Page 1 of 5


                                                          1    KATHLEEN BLISS, ESQ.
                                                               Nevada Bar No. 7606
                                                          2    kb@kathleenblisslaw.com
                                                               KATHLEEN BLISS LAW PLLC
                                                          3    1070 W. Horizon Ridge Pkwy., Suite 202
                                                               Henderson, Nevada 89012
                                                          4    Telephone: 702.463.9074

                                                          5    Attorney for Jabari L. Marshall

                                                          6                                 UNITED STATES DISTRICT COURT
                                                          7                                       DISTRICT OF NEVADA
                                                          8
                                                                 UNITED STATES OF AMERICA,                        CASE NO.: 2:10-CR-00236-GMN-PAL
                                                          9
                                                                                   Plaintiff;
                                                         10
                                                                                                                  UNOPPOSED MOTION TO FILE A
                                                                      vs.                                         SUPPLEMENT AND PROPOSED
                                                         11
                                                                                                                  ORDER
                                                                 JABARI L. MARSHALL,
1070 W. HORIZON RIDGE PKWY., SUITE 202




                                                         12                                                       (Third Request)
  KATHLEEN BLISS LAW PLLC




                                                                                   Defendant.
                                                         13
      HENDERSON NEVADA 89012




                                                         14
                                    TEL – 702.463.9074




                                                         15

                                                         16           Defendant Jabari Marshall (Marshall), by and through his counsel, Kathleen Bliss, Esq.,

                                                         17    respectfully requests a two-week extension to June 9, 2020 to file a supplement to Mr. Marshall’s
                                                         18    motion for compassionate release (ECF No. 526). This request is made based upon the following
                                                         19
                                                               reasons:
                                                         20
                                                                      1. Defendant filed pro se an emergency motion for a Sentence Reduction on April 13,
                                                         21
                                                                            2020 (ECF No. 526).
                                                         22

                                                         23           2. Assistant Federal Defender Monique Kirtley filed a notice of appearance on April 21,

                                                         24                 2020 (ECF No. 527).

                                                         25           3.    The Federal Defender filed a motion to withdraw on April 21, 2020 (ECF No. 528),
                                                         26
                                                                            which this Court granted on April 22, 2020 (ECF No. 529).
                                                         27
                                                                      4. This Court appointed undersigned counsel to represent Mr. Marshall on April 22, 2020
                                                         28

                                                                                                          Page 1 of 5
                                                              Case 2:10-cr-00236-GMN-PAL Document 536
                                                                                                  534 Filed 05/27/20
                                                                                                            05/26/20 Page 2 of 5


                                                          1            (ECF No. 529).
                                                          2         5. Counsel requested a 14-day extension on April 24, 2020 (ECF No. 530). This Court
                                                          3
                                                                       granted the extension on April 24, 2020 (ECF No. 531).
                                                          4
                                                                    6. Counsel requested a 14-day extension on May 6, 2020 (ECF No. 532). This Court
                                                          5
                                                                       granted the extension on May 22, 2020 (ECF No. 533). Counsel did not file a status
                                                          6

                                                          7            report because there was no change in status on May 22, 2020; that is, nothing to report.

                                                          8         7. Mr. Marshall continues to await medical testing to rule out or to diagnose diabetes. Mr.

                                                          9            Marshall wrote to counsel on May 14, 2020, which received on May 18, 2020. The
                                                         10
                                                                       reason for a complete medical evaluation and conclusive test is that Mr. Marshall is
                                                         11
                                                                       prediabetic, as he has a fasting blood sugar level of 112 mg/dL. He also is obese, with
1070 W. HORIZON RIDGE PKWY., SUITE 202




                                                         12
  KATHLEEN BLISS LAW PLLC




                                                                       a BMI of 40.88, which is at the extreme, Level III of obesity. Both co-morbidity factors
                                                         13
      HENDERSON NEVADA 89012




                                                                       create risk for him, but a diagnosis of diabetes would amplify the risk and inform any
                                                         14
                                    TEL – 702.463.9074




                                                         15            decision by this Court.

                                                         16         8. Counsel spoke to client telephonically, on May 19, 2020, and confirmed defendant still
                                                         17            has not received a complete health evaluation, which defendant needs to determine if
                                                         18
                                                                       he has diabetes since he is obese, and he has family history of diabetes. He is waiting,
                                                         19
                                                                       and counsel requested another update call with client, which has not been scheduled by
                                                         20
                                                                       the facility as of yet.
                                                         21

                                                         22
                                                                    9. Defendant is incarcerated and does not object to this motion.

                                                         23         10. Counsel for the government does not oppose this motion.

                                                         24         11. This is the third request for extension.
                                                         25
                                                               //
                                                         26

                                                         27    //

                                                         28

                                                                                                         Page 2 of 5
                                                              Case 2:10-cr-00236-GMN-PAL Document 536
                                                                                                  534 Filed 05/27/20
                                                                                                            05/26/20 Page 3 of 5


                                                          1
                                                                    Dated this 26th day of May 2020.
                                                          2

                                                          3

                                                          4
                                                                                                        KATHLEEN BLISS LAW PLLC
                                                          5

                                                          6                                             /s/ Kathleen Bliss_______________________
                                                                                                        KATHLEEN BLISS, ESQ.
                                                          7
                                                                                                        Nevada Bar No. 7606
                                                          8                                             1070 W. Horizon Ridge Pkwy., Suite 202
                                                                                                        Henderson, Nevada 89012
                                                          9

                                                         10

                                                         11
1070 W. HORIZON RIDGE PKWY., SUITE 202




                                                         12
  KATHLEEN BLISS LAW PLLC




                                                         13
      HENDERSON NEVADA 89012




                                                         14
                                    TEL – 702.463.9074




                                                         15

                                                         16

                                                         17

                                                         18

                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                                                                       Page 3 of 5
                                                              Case 2:10-cr-00236-GMN-PAL Document 536
                                                                                                  534 Filed 05/27/20
                                                                                                            05/26/20 Page 4 of 5


                                                          1
                                                                                                       Certificate of Service
                                                          2

                                                          3    I certify that I am an employee of KATHLEEN BLISS LAW PLLC, and that on this 26th day of
                                                          4    May 2020, I did cause a true copy of:
                                                          5

                                                          6
                                                                   UNOPPOSED MOTION TO FILE A SUPPLEMENT AND PROPOSED ORDER
                                                          7

                                                          8    to be served via electronic service by the U.S. District Court CM/ECF system to the parties on
                                                          9
                                                               the Electronic Filling system in this action.
                                                         10

                                                         11
1070 W. HORIZON RIDGE PKWY., SUITE 202




                                                         12
  KATHLEEN BLISS LAW PLLC




                                                                                                                        By: /s/Priscilla Horvath
                                                         13                                                             An employee of
      HENDERSON NEVADA 89012




                                                                                                                        KATHLEEN BLISS LAW PLLC
                                                         14
                                    TEL – 702.463.9074




                                                         15

                                                         16

                                                         17

                                                         18

                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                                                                               Page 4 of 5
                                                              Case 2:10-cr-00236-GMN-PAL Document 536
                                                                                                  534 Filed 05/27/20
                                                                                                            05/26/20 Page 5 of 5


                                                          1

                                                          2                                UNITED STATES DISTRICT COURT

                                                          3                                      DISTRICT OF NEVADA

                                                          4
                                                                 UNITED STATES OF AMERICA,                       CASE NO.: 2:10-CR-00236-GMN-PAL
                                                          5
                                                                                  Plaintiff;
                                                          6
                                                                                                                 ORDER
                                                                       vs.
                                                          7
                                                                 JABARI L. MARSHALL,
                                                          8
                                                                                  Defendant.
                                                          9

                                                         10
                                                                       Based upon the unopposed motion of Defendant, and for good cause appearing, IT IS
                                                         11
                                                               HEREBY ORDERED that Defendant’s unopposed motion, (ECF No. 534), is GRANTED.
1070 W. HORIZON RIDGE PKWY., SUITE 202




                                                         12
  KATHLEEN BLISS LAW PLLC




                                                               Defendant shall file a supplement to his motion for compassionate release on or before June 9,
                                                         13
      HENDERSON NEVADA 89012




                                                               2020.
                                                         14
                                    TEL – 702.463.9074




                                                         15

                                                         16
                                                                       Dated this ____
                                                                                  27 day of May, 2020.
                                                         17

                                                         18

                                                         19

                                                         20
                                                                                                           ________________________________________
                                                         21
                                                                                                           Gloria M. Navarro, District Judge
                                                         22                                                UNITED STATES DISTRICT COURT

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                                                                         Page 5 of 5
